WOOD, District Judge.
Plaintiff has filed this action under the Social Security Act, 42 U.S.C.A. § 405 (g), seeking review of the Secretary’s denial of disability benefits to him under the Act.
We have carefully considered the entire record in this case, and after argument on respective cross-motions for summary judgment, it is our determination that this matter should be remanded to the Secretary for a rehearing.
Once again we are faced with a Social Security matter wherein the Secretary exhaustively establishes the extent of the claimant’s disability and then peremptorily concludes that 221 jobs could be performed by the claimant with his disability which “are either sedentary in character or require light exertion only.” Such an approach runs counter to the recent decisions of this Circuit which have held such evidence to be “not very meaningful.” Stancavage v. Celebrezze, 323 F.2d 373, 378 (3 Cir. 1963); Bujnovsky v. Celebrezze, D.C., 223 F.Supp. 473.
Good cause warrants a reconsideration of the plaintiff’s employment capabilities and an establishment of whether or not his disability prevents him from engaging in any substantial gainful activity under the Act. Seldomridge v. Ribicoff, 204 F.Supp. 707 (E.D.Pa.1962).
ORDER
And now, this 8th day of January, 1964, both motions for summary judgment are denied and the judgment is reversed and the case is remanded to the Secretary for a rehearing.